
	

113 HR 4688 IH: Gold Star Families Equality Act
U.S. House of Representatives
2014-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4688
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2014
			Mr. Keating introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide appropriate recognition for the survivors of
			 members of the Armed Forces who die while serving on certain active or
			 reserve duty, to expand the availability of the Gold Star Installation
			 Access Card for survivors of deceased members of the Armed Forces, and to
			 extend commissary store and exchange store and other MWR retail facility
			 benefits to the parents of such members.
	
	
		1.Short titleThis Act may be cited as the Gold Star Families Equality Act.
		2.Lapel button for next of kin of deceased members of the Armed Forces
			(a)Service-Wide adoption of next of kin lapel buttonSection 1126 of title 10, United States Code, is amended—
				(1)by striking subsection (b);
				(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and
				(3)by inserting after subsection (a) the following new subsections:
					
						(b)A lapel button, to be known as the lapel button for next of kin of deceased members of the armed
			 forces, shall be designed, as approved by the Secretary of Defense, to
			 identify widows, parents, and next of kin of members of the armed forces
			 who die, under circumstances not prescribed by subsection (a), while
			 serving on active duty or while assigned to a reserve component in a drill
			 status.
						(c)Under regulations to be prescribed by the Secretary of Defense, the Secretary concerned, upon
			 application to the Secretary, shall furnish—
							(1)one gold star lapel button without cost to the widow and to each parent and next of kin of a member
			 who lost or loses his or her life under any circumstances prescribed in
			 subsection (a); and
							(2)one lapel button for next of kin of deceased members to the widow and to each parent and next of
			 kin of a member who lost or loses his or her life under the circumstances
			 prescribed in subsection (b)..
				(b)Conforming amendmentsSubsection (d) of section 1126 of title 10, United States Code, as redesignated by subsection
			 (a)(2), is amended by inserting or lapel button for next of kin of deceased members after gold star lapel button both places it appears.
			(c)Use of existing designThe design of the lapel button for the next of kin of deceased members of the Armed Forces required
			 by subsection (b) of section 1126 of title 10, United States Code, as
			 added by subsection (a)(3), shall be based on the design of such a lapel
			 button provided by the Secretary of the Army to certain survivors of
			 deceased members of the Army, including the Army Reserve and the Army
			 National Guard, pursuant to Army regulation 600–6–18, as in effect on the
			 date of the enactment of this Act.
			(d)Retroactive availabilityThe lapel button for the next of kin of deceased members of the Armed Forces required by subsection
			 (b) of section 1126 of title 10, United States Code, as added by
			 subsection (a)(3), shall be available to provide appropriate recognition
			 for the survivors of members of the Armed Forces who have died since
			 September 10, 2001.
			3.Gold Star Installation Access Card
			(a)Service-Wide adoption of access cardThe Secretary of each military department and the Secretary of the Department in which the Coast
			 Guard is operating (in this section referred to as the Secretary concerned) shall provide for the issuance of a Gold Star Installation Access Card to Gold Star family
			 members who are the survivors of deceased members of the Armed Forces
			 under the jurisdiction of the Secretary concerned to expedite the ability
			 of a Gold Star family member to gain unescorted access to military
			 installations for the purpose of obtaining the on-base services and
			 benefits for which the Gold Star family member is entitled or eligible.
			(b)Service-Wide acceptance of access cardThe Secretaries concerned shall work jointly to ensure that a Gold Star Installation Access Card
			 issued to a Gold Star family member by one Armed Force is accepted for
			 access to military installations of another Armed Force.
			(c)Protection of installation securityIn developing, issuing, and accepting the Gold Star Installation Access Card, the Secretary
			 concerned may take such measures as the Secretary concerned considers
			 necessary—
				(1)to prevent fraud in the procurement or use of the Gold Star Installation Access Card;
				(2)to limit installation access to those areas that provide the services and benefits for which the
			 Gold Star family member is entitled or eligible; and
				(3)to ensure that the availability and use of the Gold Star Installation Access Card does not
			 adversely affect military installation security.
				(d)ImplementationNot later than 180 days after the date of the enactment of this Act, the Secretaries concerned
			 shall complete implementation of this section.
			(e)Gold Star family member definedIn this section, the term Gold Star family member means a person who has received a Gold Star Lapel Button or a Lapel Button for the Next of Kin of
			 Deceased Members of the Armed Forces under section 1126 of title 10,
			 United States Code.
			4.Use of commissary stores and MWR retail facilities by parents of deceased members of the Armed
			 Forces
			(a)Use authorizedThe Secretary of each military department and the Secretary of the Department in which the Coast
			 Guard is operating shall prescribe such regulations as may be necessary to
			 ensure that a parent of a deceased member of the Armed Forces who receives
			 a Gold Star Lapel Button or a Lapel Button for the Next of Kin of Deceased
			 Members of the Armed Forces under section 1126 of title 10, United States
			 Code, is permitted to use commissary stores and MWR retail facilities on
			 the same basis as any surviving spouse or child of the member.
			(b)DefinitionsIn this section:
				(1)The term MWR retail facilities means exchange stores and other revenue generating facilities operated by nonappropriated fund
			 activities of the Department of Defense or the department in which the
			 Coast Guard is operating for the morale, welfare, and recreation of
			 members of the Armed Forces.
				(2)The term parent includes mother, father, stepmother, stepfather, mother through adoption, father through adoption,
			 or foster parent who stood in loco parentis.
				
